DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “viscosity of the second lubricant is larger than a viscosity of the first lubricant,” the “wherein the heater is not configured to heat the flange and the end portion of the belt,” and the “wherein the heater is not configured to heat the end portion of the belt so that a temperature of the end portion of the belt is lower than a temperature of the central portion of the belt” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the 6th paragraph recites “wherein the heater is not configured to heat the flange and the end portion of the belt”.  It is not clear as to how the heater is configured such that it is not configured to heat certain portions of the fixing device.  Neither Applicant’s specification nor the drawings describe any structure of the heater which enables it to not heat the flange and end portion of the belt.  Is there a shield in place which blocks heat from the heater, or perhaps the heater comprises a heating element which does not extend to the ends of the belt?  Further, in a fixing device of this design, it seems that at least some residual heat would surely transfer to an end portion of the belt and a flange.

For examination purposes, the claims will be interpreted as best as one is able.
Regarding claim 7, the claim recites “wherein the heater is not configured to heat the end portion of the belt so that a temperature of the end portion of the belt is lower than a temperature of the central portion of the belt.”  This claim is rendered indefinite for reasons similar to claim 1, as no structure is disclosed which would allow the fixing device to meet this limitation.
Further, it is unclear as to whether or not “a temperature of the end portion of the belt is lower than a temperature of the central portion of the belt” is part of the “not configured” phrase.  Is a temperature of the end portion lower than a temperature of the central portion or not?  
For examination purposes, claim 7 will be interpreted as best as one is able.

Note: the following rejections are based upon the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US 2018/0203384, hereinafter “Okamoto”).
Regarding claim 1, Okamoto teaches a fixing device 20 (Fig. 2, ¶ 42) comprising: 5
a flexible endless belt 21 (Fig. 2, ¶ 45); 
a pressure rotator 31 disposed outside the belt and facing the belt (Fig. 2, ¶ 43); 
a nip formation pad 26 disposed inside a loop of the belt and configured to form a fixing nip N between the belt and the pressure rotator (Fig. 2, ¶ 51); 
a heater 25 (Fig. 2) configured to heat a central portion of the belt in an axial direction of the belt (Fig. 5, ¶¶ 51, 97-98; the heater heats at least area “H” which covers a central portion of the belt and represents a span of a maximum-sized sheet which can pass); 
10a flange 29/29a configured to support an end portion of the belt in the axial direction (Figs. 3 & 5, ¶¶ 51, 94), wherein the heater is not configured to heat the flange and the end portion of the belt (The heater is configured to heat a toner image on a sheet P via the belt, see ¶¶ 39, 47, 81.  There is no disclosure of the heater being configured to specifically heat the flange and end portion of the belt, especially since these elements are disposed beyond the length H in the axial direction through which a largest sheet may pass and also beyond a maximum length of pressure rotator 31; see Figs. 3 and 5.); 
a first lubricant applied between the nip formation pad and an inner surface of the belt (via lubricant supplying sheet 22; Fig. 4, ¶ 75); and 
a second lubricant applied between the flange and the inner surface of the belt (¶ 102), 
the second lubricant having a temperature characteristic (viscosity) different from a 15temperature characteristic of the first lubricant (¶ 102).
Regarding claim 3, Okamoto teaches the fixing device according to claim 1, wherein the first lubricant is fluorine grease (¶ 91).
Regarding claim 5, Okamoto teaches the fixing device according to claim 1, wherein, under a temperature in the fixing device in operation, a viscosity of the second lubricant is larger than a viscosity of the first lubricant (¶¶ 102-103).
Regarding claim 6, Okamoto teaches an image forming apparatus 1 (Fig. 1, ¶ 19) comprising: an image forming device 4Y-4K configured to form an image (Fig. 1, ¶¶ 23-28); 14Client Ref. No. FN202002593 a transfer device 85 configured to transfer the image to a recording medium P (Fig. 1, ¶¶ 32-35); and the fixing device 20 according to claim 1 configured to fix the image on the recording medium (Fig. 1, ¶ 39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2018/0203384) in view of Arai et al. (US 2014/0341623, hereinafter “Arai”).
Regarding claim 7, Okamoto teaches the fixing device of claim 1, but fails to teach wherein the heater is not configured to heat the end portion of the belt so that a temperature of the end portion of the belt is lower than a temperature of the central portion of the belt.
Arai teaches a similar fixing device 20 (Fig. 3), and further teaches a heater 23 is configured so as not to heat an end portion of a belt (adjacent to 27a; Fig. 21), due to heat shield 27 and control of the heater’s heating generators H1/H2 (Figs. 5-6, 21, ¶¶ 163, 165, 174).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fixing device of Okamoto to include the heater and heat shield as taught by Arai.  One would have been motivated to make this modification in order to suppress overheating of the fixing belt in outboard spans outboard from a conveyance span where large recording medium is not conveyed (Arai ¶ 177).

Claim(s) 1-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikebuchi et al. (US 2018/0373187, hereinafter “Ikebuchi”) in view of Taniguchi et al. (US 2020/0209787, hereinafter Taniguchi).
Regarding claim 1, Ikebuchi teaches a fixing device 20 (Fig. 2, ¶ 49) comprising: 5
a flexible endless belt 21 (Fig. 2, ¶ 52); 
a pressure rotator 31 disposed outside the belt and facing the belt (Fig. 2, ¶ 46); 
a nip formation pad 26 disposed inside a loop of the belt and configured to form a fixing nip N between the belt and the pressure rotator (Fig. 2, ¶ 57); 
a heater 25 configured to heat a central portion of the belt in an axial direction (Figs. 2-3, ¶¶ 57, 59; the sheet P is fixed within fixing nip N between pressure rotator 31 and nip formation pad 26, as such, heater 25 is configured to heat a central portion of the belt); 
10a flange 29/29a configured to support an end portion of the belt (Figs. 3 & 9, ¶ 63), wherein the heater is not configured to heat the flange and the end portion of the belt (The heater is configured to heat a toner image on a sheet P via the belt, see ¶¶ 46, 58.  There is no disclosure of the heater being configured to specifically heat the flange and end portion of the belt, especially since these elements are disposed beyond a maximum length of pressure rotator 31; see Fig. 3.); 
a first lubricant applied between the nip formation pad and an inner surface of the belt (via lubricant supplying sheet 22; Fig. 4, ¶ 80); and 
a second lubricant applied between the flange and the inner surface of the belt (via groove 29b1 and 29b3; Fig. 9, ¶ 105).
Ikebuchi fails to teach the second lubricant having a temperature characteristic different from a 15temperature characteristic of the first lubricant.
Taniguchi teaches that a base oil component of lubricant may be reduced and may become insufficient at end parts of a fixing belt due to an increase in temperature in a case where a large number of small-sized sheets passed through a fixing device (¶ 41).  To remedy this, a viscosity (i.e., temperature characteristic) of a lubricant used at a longitudinal center part differs from a viscosity of a lubricant used at longitudinal end parts (¶ 65).
Utilizing the teachings of Taniguchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fixing device of Ikebuchi such that the second lubricant has a temperature characteristic (i.e., viscosity) different from a 15temperature characteristic of the first lubricant.  One would have been motivated to make this modification so that the lubricant does not become insufficient at the longitudinal end portions (i.e., non-sheet-passing portions), and torque is not increased even in the case where a large number of small-sized sheets pass (Taniguchi ¶ 65).
Regarding claim 2, modified Ikebuchi teaches the fixing device according to claim 1, wherein, under a temperature in the fixing device in operation, a viscosity of the second lubricant (at the end/flange) is equal to or smaller than a viscosity of the first lubricant (at the 
Regarding claim 3, modified Ikebuchi teaches the fixing device according to claim 1, wherein the first lubricant is fluorine grease (Ikebuchi ¶¶ 81, 92; the lubricant, which may be fluorine grease or silicone oil) between the fixing belt and nip formation pad is the same as the lubricant interposed between the flange and the belt).
Regarding claim 4, modified Ikebuchi teaches the fixing device according to claim 1, 25wherein the second lubricant is silicone oil (Ikebuchi ¶¶ 81, 92; the lubricant, which may be fluorine grease or silicone oil) between the fixing belt and nip formation pad is the same as the lubricant interposed between the flange and the belt).  
Regarding claim 6, modified Ikebuchi teaches an image forming apparatus 1 comprising (see Fig. 1 of Ikebuchi): an image forming device 4Y-4K configured to form an image (¶¶ 28-31); 14Client Ref. No. FN202002593 a transfer device 85 configured to transfer the image to a recording medium P (¶¶ 37-40); and the fixing device 20 according to claim 1 configured to fix the image on the recording medium (¶ 46). 

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
Applicant submits that the drawing objections of the last Office action are moot because of amendments to the drawings and specification.  However, amendments to the drawings and specification have not been received by the Office.  The previous objections stand, in addition to new objections as outlined above.
Applicant argues that neither Okamoto nor Ikebuchi in view of Taniguchi teach a heater configured to heat a central portion of the belt in an axial direction of the belt and a flange 
The Office respectfully disagrees.  Okamoto and Ikebuchi show similar heaters, and each Fig. 3 shows a heater 25 which extends beyond belt 21 and flange 29 in the axial direction.  No part of either document describes or suggests that the heater is configured to heat the lateral ends of the belt or the flanges 29.  However, each document does disclose that both lateral ends of the heater are secured to side plates 43 (Okamoto ¶ 53, Ikebuchi ¶ 59), which would explain the length of heater 25 extending past the flanges 29.  Neither Okamoto nor Ikebuchi disclose nor suggest that the active heating portion extends the entire length of the heater.  Applicant’s  allegations that the heaters heat end portions of the belt are completely unsupported. Additionally, because “configured to” implies being designed for a specific purpose, the heaters of Okamoto and Ikebuchi are surely “not configured to” heat the flanges and end portions of the belts.
Further, the limitation that “the heater is not configured to heat the flange and the end portion of the belt” is ambiguous.  Does the heater not heat the flange and end portion directly, or does no heat from the heater get transferred to the flange and end portion?  As outlined in the rejections under 35 U.S.C. §112 above, Applicant does not provide any structure or explanation as to how this is accomplished.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.